LAVENDER, Justice
(dissenting):
As I view the problem of whether the interest rate to be allowed is six per cent (6%) or ten per cent (10%) on this award of workmen’s compensation benefits, it appears to me, and I would so hold, that 85 O.S.1961, § 42 is the only statute which actually provides the rate of interest on awards of compensation.
Section 29 of Title 85 O.S.Supp.1969, on the other hand, is essentially a procedural statute which, among other things, authorizes anybody to appeal in a workmen’s compensation matter to this court. That section does provide, however, that all employers (except municipalities and other political subdivisions of the State of Oklahoma) and their insurance carriers, if they desire to appeal, must execute an appeal bond in which they shall agree to pay ten per cent (10%) interest on an award of compensation benefits until the appeal is finally decided by this court. In other words, as I see it, Section 29 does not work a flat increase in the interest rate allowed in appeals to this court in workmen’s compensation matters from six per cent (6%) to ten per cent (10%) but does authorize— in fact, requires — that a “contract” be entered into between the employer-insurance carrier/appellant and the injured workmen that, if their appeal is unsuccessful, they will pay not only the principal amount of the award but interest thereon at ten per cent (10%) per annum. That statute is for the express protection of the claimant, but because it is made inapplicable, insofar as the requirement of a bond is concerned, to municipalities, such as the City of Duncan, the interest rate allowable in this case is that provided for by Section 42, referred to supra.
I respectfully dissent.